Opinion issued August 5, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00388-CR
———————————
Brooks McGee and Allegheny Casualty Co., Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the County Court at Law 
Washington County, Texas

Trial Court Case No. 07-179
 

 
MEMORANDUM OPINION
            The parties have filed a joint motion to dismiss this appeal.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).          All other pending motions in this
appeal are overruled as moot.  The Clerk
is directed to issue mandate within 10 days of the date of this opinion.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes,
Hanks, and Higley.
Do
Not Publish.  Tex. R. App. P. 47.2(b).